Name: Directive (EU) 2018/645 of the European Parliament and of the Council of 18 April 2018 amending Directive 2003/59/EC on the initial qualification and periodic training of drivers of certain road vehicles for the carriage of goods or passengers and Directive 2006/126/EC on driving licences (Text with EEA relevance. )
 Type: Directive
 Subject Matter: organisation of transport;  employment;  transport policy;  labour market
 Date Published: 2018-05-02

 2.5.2018 EN Official Journal of the European Union L 112/29 DIRECTIVE (EU) 2018/645 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 18 April 2018 amending Directive 2003/59/EC on the initial qualification and periodic training of drivers of certain road vehicles for the carriage of goods or passengers and Directive 2006/126/EC on driving licences (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) In its White Paper of 28 March 2011, entitled Roadmap to a Single European Transport Area  Towards a competitive and resource efficient transport system, the Commission sets out a vision zero objective according to which the Union should move to a position in which there are close to zero fatalities in road transport by 2050. (2) The Commission, in its communication on policy orientations on road safety for 2011-2020, entitled Towards a European road safety area: policy orientations on road safety for 2011-2020, proposed the goal of further halving the overall number of road fatalities in the Union by 2020, starting from 2010. With a view to reaching this goal, the Commission laid down seven strategic objectives, including improving the education and training of road users and the protection of vulnerable road users. (3) A binding target of a domestic reduction in economy-wide greenhouse gas emissions of at least 40 % by 2030 compared to 1990 was endorsed by the European Council of 23 to 24 October 2014. This target for emissions reduction will help to fulfil the Paris Agreement long-term goals and all sectors of the economy should contribute to achieving it. The transport sector needs a comprehensive approach for the promotion of emission reductions and energy efficiency. Progress should be made towards low-emission mobility, inter alia, through research and through the introduction of technological advances that are already available. Drivers need to be properly trained to drive in the most efficient manner. (4) Having evaluated the implementation of Directive 2003/59/EC of the European Parliament and of the Council (3), the Commission identified a number of shortcomings. The main shortcomings identified were difficulties relating to, and legal uncertainty in, the interpretation of exemptions; the content of the training, which was found to be only partially relevant for drivers' needs; difficulties for drivers in obtaining mutual recognition of completed or partially completed training undergone in another Member State; and inconsistencies of minimum age requirements between Directives 2003/59/EC and 2006/126/EC of the European Parliament and of the Council (4). (5) In order to improve legal clarity in Directive 2003/59/EC, all references to repealed or replaced Union acts should be removed or amended. (6) In order to provide certainty and consistency with other Union acts, a number of changes should be made to the exemptions to Directive 2003/59/EC, taking into account similar exemptions under Regulation (EC) No 561/2006 of the European Parliament and of the Council (5). Some of those exemptions relate to situations where driving is not the principal activity of the driver and where it would impose a disproportionate burden on drivers to require them to comply with the requirements of Directive 2003/59/EC. Generally, driving is deemed not to be the driver's principal activity where it occupies less than 30 % of the rolling monthly working time. (7) Where the driving occurs infrequently, takes place in rural areas and is carried out by drivers who are supplying their own business, exemptions should apply, provided that road safety is still ensured. Due to the different conditions in rural areas within the Union in terms of geography, climate and population density, Member States should have discretion in determining whether such driving can be considered to be occasional and whether such an exemption has an impact on road safety: for example on the basis of the type of road, the traffic volume or the presence of vulnerable road users. (8) Since the distances that persons working in agriculture, horticulture, forestry, farming and fishery, who are exempted from this Directive, need to cover in the course of their work vary across the Union, it should be left to Member States to determine, in their national law, maximum permissible distances, calculated from the undertaking's base, to which the exemptions apply. (9) Those drivers who were exempted from the initial qualification requirement should, while continuing to benefit from this exemption, nonetheless be required to undergo periodic training to ensure that their knowledge of matters which are essential for their work remains up-to-date. (10) Member States, in cooperation with the Commission, should electronically exchange information on certificates of professional competence (CPC). They should develop the necessary electronic platform, taking into account a cost-benefit analysis by the Commission, including the option of expanding the EU driving licence network set up under Directive 2006/126/EC. Among other benefits, this will allow Member States to easily access information on completed training which is not documented on the driving licence of the driver. It is important that Member States and the Commission make efforts to develop this functionality further, with the goal of real-time access during roadside checks. (11) Taking into account developments in training and education, and in order to enhance the contribution of Directive 2003/59/EC to road safety and the relevance of training for drivers, subjects relating to road safety should be strengthened in the training courses, such as hazard perception; the protection of vulnerable road users, in particular pedestrians, cyclists and persons with limited mobility; fuel-efficient driving; driving in extreme weather conditions and carrying abnormal loads. In this context, the courses should also relate to intelligent transport systems and should evolve in order to keep pace with technological developments. (12) Member States should be provided with a clear option to improve and modernise training practices with the use of information and communication technology (ICT) tools, such as e-learning and blended learning, for part of the training, while ensuring the quality of the training. When improving and modernising training practices with the use of ICT tools, it is important to take into account the fact that some specific topics require hands-on training and cannot be properly addressed with these learning tools: for example, fitting snow chains or securing the loads, or other training elements where the practical side is important. Practical training could, but does not have to, consist of driving. A substantial amount of the training required under this Directive should be carried out at an approved training centre. (13) To ensure consistency between the different forms of training required under Union law, Member States should have the possibility to combine different types of relevant training: for example, it should be possible for them to combine training on the transport of dangerous goods, on disability awareness or on animal transport, with the training provided for in Directive 2003/59/EC. (14) To prevent differing practices between Member States from impeding mutual recognition and restricting the right of drivers to undergo the periodic training in the Member State where they work, Member State authorities should be required, if completed training cannot be marked on the driving licence, to issue a driver qualification card, in the form prescribed by the standard models, that will ensure mutual recognition for every driver who fulfils the requirements of Directive 2003/59/EC. (15) The use of driver attestations by drivers from third countries as evidence of compliance with the training requirements might present an obstacle for drivers when the haulier returns the attestation to the issuing authorities, particularly when those drivers wish to take up employment in another Member State. To avoid situations where, under such circumstances, drivers have to repeat their training when taking up new employment, Member States should be encouraged to cooperate and exchange information on driver qualifications. (16) In order to allow for a smooth transition, valid driver attestations and valid driver qualification cards issued in accordance with the rules applying before the application of the provisions amended by this Directive should be recognised for the period until their expiry date. Those amendments do not invalidate the training undergone, or the driving licences issued to certify such training, before their application. (17) In order to provide legal clarity and to ensure harmonised minimum age requirements for the purposes laid down in Directive 2003/59/EC, a clear derogation should be provided in Directive 2006/126/EC, stipulating that driving licences may be issued at the minimum ages provided for in Directive 2003/59/EC. This clarification concerns the general minimum age for drivers of certain vehicle categories holding a CPC and does not affect existing options for reducing, or providing exemptions to, such minimum age requirements. (18) Amendments to Directive 2006/126/EC should be limited to those directly related to the revision of Directive 2003/59/EC and to the facilitation of the use of alternatively fuelled vehicles. A more thorough analysis of the implementation and application of Directive 2006/126/EC, including the delineation between certain categories of vehicles, appears desirable and should be included in any future review of Directive 2006/126/EC. (19) In order to contribute to the reduction of greenhouse gas emissions and the improvement of air quality, by facilitating the use of alternatively fuelled vehicles, Member States should be given the possibility to allow, in their territory, holders of a category B driving licence to drive certain types of alternatively fuelled vehicles of which the maximum authorised mass is greater than 3 500 kg but does not exceed 4 250 kg. That possibility to exceed 3 500 kg should be conditional upon the additional mass allowed being exclusively due to the excess of mass resulting from the alternative propulsion systems and should be subject to limitations and conditions intended to avoid negative effects on road safety. (20) Since the objective of this Directive, namely the improvement of the EU-wide standard of initial qualification and periodic training for drivers of certain road vehicles for the carriage of goods or passengers, cannot be sufficiently achieved by the Member States but can rather, by reason of the cross-border nature of road transport and of the issues this Directive is intended to address, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Directive does not go beyond what is necessary in order to achieve that objective. (21) Directives 2003/59/EC and 2006/126/EC should therefore be amended accordingly, HAVE ADOPTED THIS DIRECTIVE: Article 1 Directive 2003/59/EC is amended as follows: (1) Article 1 is replaced by the following: Article 1 Scope This Directive shall apply to the activity of driving carried out by: (a) nationals of a Member State, and (b) nationals of third countries who are employed or used by an undertaking established in a Member State, hereinafter referred to as drivers , engaged in road transport within the Union, on roads open to the public, using:  vehicles for which a driving licence of category C1, C1 + E, C or C + E, as defined in Directive 2006/126/EC of the European Parliament and of the Council (*1), or a driving licence recognised as equivalent, is required,  vehicles for which a driving licence of category D1, D1 + E, D or D + E, as defined in Directive 2006/126/EC, or a driving licence recognised as equivalent, is required. For the purposes of this Directive, the references to categories of driving licences containing a plus sign ( + ) shall be read in accordance with the correspondence table set out in Annex III. (*1) Directive 2006/126/EC of the European Parliament and of the Council of 20 December 2006 on driving licences (OJ L 403, 30.12.2006, p. 18).." (2) Article 2 is replaced by the following: Article 2 Exemptions 1. This Directive shall not apply to the drivers of vehicles: (a) with a maximum authorised speed not exceeding 45 km/h; (b) used by, or under the control of, the armed forces, civil defence, the fire service, forces responsible for maintaining public order, and emergency ambulance services, when the carriage is undertaken as a consequence of the tasks assigned to those services; (c) undergoing road tests for technical development, repair or maintenance purposes, or the drivers of new or rebuilt vehicles which have not yet been put into service; (d) for which a driving licence of category D or D1 is required and which are driven without passengers by maintenance personnel to or from a maintenance centre situated in the vicinity of the nearest maintenance base which is used by the transport operator, provided that driving the vehicle does not constitute the driver's principal activity; (e) used in states of emergency or assigned to rescue missions, including vehicles used in the non-commercial transport of humanitarian aid; (f) used for driving instruction for, and examination of, any person wishing to obtain a driving licence or a Certificate of Professional Competence (CPC), in accordance with Article 6 and Article 8(1), provided that they are not being used for the commercial carriage of goods and passengers; (g) used for non-commercial carriage of passengers or goods; (h) carrying material, equipment or machinery to be used by the drivers in the course of their work, provided that driving the vehicles is not the drivers' principal activity. With regard to point (f) of this paragraph, this Directive shall not apply to any person wishing to obtain a driving licence or a CPC, in accordance with Article 6 and Article 8(1), when that person is undergoing additional driving training during work-based learning, where that person is accompanied by another person certified by a CPC, or a driving instructor, for the category of vehicle used for the purpose set out in that point. 2. This Directive shall not apply where all the following conditions are met: (a) drivers of vehicles operate in rural areas to supply the driver's own business, (b) drivers do not offer transport services, and (c) Member States consider that the transport is occasional and does not have an impact on road safety. 3. This Directive shall not apply to drivers of vehicles used, or hired without a driver, by agricultural, horticultural, forestry, farming or fishery undertakings for carrying goods as part of their own entrepreneurial activity, except if driving is part of the driver's principal activity or the driving exceeds a distance set in national law from the base of the undertaking which owns, hires or leases the vehicle.. (3) Article 7 is replaced by the following: Article 7 Periodic training Periodic training shall consist of training to enable holders of a CPC to update the knowledge which is essential for their work, with specific emphasis on road safety, health and safety at work, and the reduction of the environmental impact of driving. That training shall be organised by an approved training centre, in accordance with section 5 of Annex I. Training shall consist of classroom teaching, practical training and, if available, training by means of information and communication technology (ICT) tools or on top-of-the-range simulators. If a driver moves to another undertaking, the periodic training already undergone must be taken into account. Periodic training shall be designed to expand on, and to revise, some of the subjects referred in section 1 of Annex I. It shall cover a variety of subjects and shall always include at least one road safety related subject. The training subjects shall take into account developments in the relevant legislation and technology, and shall, as far as possible, take into account the specific training needs of the driver.. (4) in Article 9, the first paragraph is replaced by the following: Drivers referred to in point (a) of Article 1 of this Directive shall obtain the initial qualification referred to in Article 5 of this Directive in the Member State in which they have their normal residence, as defined in Article 12 of Directive 2006/126/EC.. (5) Article 10 is replaced by the following: Article 10 Union code 1. On the basis of the CPC certifying an initial qualification and the CPC certifying periodic training, Member States' competent authorities shall, taking into account the provisions of Article 5(2) and (3) of this Directive and Article 8 of this Directive, mark the harmonised Union code, 95 , provided for in Annex I to Directive 2006/126/EC, alongside the corresponding categories of licence:  on the driving licence, or  on the driver qualification card drawn up in accordance with the model shown in Annex II to this Directive. If the competent authorities of the Member State where the CPC was obtained cannot mark the Union code on the driving licence, they shall issue the driver with a driver qualification card. The driver qualification card issued by a Member State shall be mutually recognised. When the card is issued, the competent authorities shall check the validity of the driving licence for the category of vehicle concerned. 2. A driver referred to in point (b) of Article 1 who drives vehicles used for the carriage of goods by road shall also be allowed to prove that he or she has the qualification and training provided for in this Directive by means of the driver attestation provided for in Regulation (EC) No 1072/2009 of the European Parliament and of the Council (*2), provided that it bears the Union code, 95 . For the purposes of this Directive, the issuing Member State shall indicate the Union code, 95  in the remarks section of the attestation if the driver concerned has fulfilled the qualification requirements and training requirements provided for in this Directive. 3. Driver attestations that do not bear the Union code, 95 , and that were issued before 23 May 2020 in accordance with Article 5 of Regulation (EC) No 1072/2009, and in particular with paragraph 7 thereof, with a view to certifying compliance with training requirements under this Directive shall be accepted as a proof of qualification until their date of expiry. (*2) Regulation (EC) No 1072/2009 of the European Parliament and of the Council of 21 October 2009 on common rules for access to the international road haulage market (OJ L 300, 14.11.2009, p. 72).." (6) the following Article is inserted: Article 10a Enforcement network 1. For enforcement purposes, Member States shall exchange information on CPCs issued or withdrawn. For this purpose Member States shall, in cooperation with the Commission, develop an electronic network or work on an extension of an existing network, taking into account the assessment by the Commission of the most cost-effective option. 2. The network may contain information contained in the CPCs as well as information relating to administrative procedures related to CPCs. 3. Member States shall ensure that the processing of personal data is carried out solely for the purposes of verifying compliance with this Directive, in particular the training requirements laid down in this Directive, in accordance with Regulation (EU) 2016/679 of the European Parliament and of the Council (*3). 4. Access to the network shall be secured. Member States may grant access only to the competent authorities responsible for the implementation of, and for the control of compliance with, this Directive. (*3) Regulation (EU) 2016/679 of the European Parliament and of the Council of 27 April 2016 on the protection of natural persons with regard to the processing of personal data and on the free movement of such data, and repealing Directive 95/46/EC (General Data Protection Regulation) (OJ L 119, 4.5.2016, p. 1).." (7) Annexes I and II are amended in accordance with the Annex to this Directive. Article 2 Directive 2006/126/EC is amended as follows: (1) Article 4 is amended as follows: (a) paragraph 4 is amended as follows: (i) in point (e), the third indent is replaced by the following:  the minimum age for categories C1 and C1E is fixed at 18 years;; (ii) in point (g), the second indent is replaced by the following:  the minimum age for categories C and CE is fixed at 21 years;; (iii) in point (i), the second indent is replaced by the following:  the minimum age for categories D1 and D1E is fixed at 21 years;; (iv) in point (k), the second indent is replaced by the following:  the minimum age for categories D and DE is fixed at 24 years;; (b) the following paragraph is added: 7. By way of derogation from the minimum ages laid down in points (g), (i) and (k) of paragraph 4 of this Article, the minimum age for issuing a driving licence in categories C and CE; D1 and D1E; and D and DE respectively shall be the minimum age prescribed for the driving of such vehicles for holders of a CPC laid down in Article 5(2), the first paragraph of Article 5(3)(a)(i), the first paragraph of Article 5(3)(a)(ii) or point (b) of Article 5(3) of Directive 2003/59/EC of the European Parliament and of the Council (*4) as applicable. Where, in accordance with the second paragraph of Article 5(3)(a)(i) or the second paragraph of Article 5(3)(a)(ii) of Directive 2003/59/EC, a Member State authorises driving within its territory from a lower age, the validity of the driving licence shall be limited to the territory of the issuing Member State until such time as the licence holder has reached the relevant minimum age referred to in the first subparagraph of this paragraph and holds a CPC. (*4) Directive 2003/59/EC of the European Parliament and of the Council of 15 July 2003 on the initial qualification and periodic training of drivers of certain road vehicles for the carriage of goods or passengers, amending Council Regulation (EEC) No 3820/85 and Council Directive 91/439/EEC and repealing Council Directive 76/914/EEC (OJ L 226, 10.9.2003, p. 4).." (2) in Article 6(4), the following point is added: (c) alternatively fuelled vehicles referred to in Article 2 of Council Directive 96/53/EC (*5) with a maximum authorised mass above 3 500 kg but not exceeding 4 250 kg for the transport of goods operating without a trailer by holders of a category B driving licence which was issued at least two years before, provided that the mass in excess of 3 500 kg is due exclusively to the excess of mass of the propulsion system in relation to the propulsion system of a vehicle of the same dimensions, which is equipped with a conventional internal combustion engine with positive ignition or compression ignition, and provided that the cargo capacity is not increased in relation to the same vehicle. (*5) Council Directive 96/53/EC of 25 July 1996 laying down for certain road vehicles circulating within the Community the maximum authorized dimensions in national and international traffic and the maximum authorized weights in international traffic (OJ L 235, 17.9.1996, p. 59).." (3) Article 15 is replaced by the following: Article 15 Mutual Assistance 1. Member States shall assist one another in the implementation of this Directive and shall exchange information on the licences they have issued, exchanged, replaced, renewed or revoked. They shall use the EU driving licence network set up for these purposes, once this network is operational. 2. The network may also be used for the exchange of information for control purposes provided for in Union legislation. 3. Member States shall ensure that the processing of personal data referred to in this Directive is carried out solely for the purpose of implementing this Directive and Directives 2003/59/EC and (EU) 2015/413 of the European Parliament and of the Council (*6). Any processing of personal data carried out within the framework of this Directive shall be in accordance with Regulations (EU) 2016/679 (*7) and (EC) No 45/2001 (*8) of the European Parliament and of the Council. 4. Access to the network shall be secured. Member States may grant access only to the competent authorities responsible for the implementation of, and for the control of compliance with, this Directive and Directives 2003/59/EC and (EU) 2015/413. (*6) Directive (EU) 2015/413 of the European Parliament and of the Council of 11 March 2015 facilitating cross-border exchange of information on road-safety-related traffic offences (OJ L 68, 13.3.2015, p. 9);" (*7) Regulation (EU) 2016/679 of the European Parliament and of the Council of 27 April 2016 on the protection of natural persons with regard to the processing of personal data and on the free movement of such data, and repealing Directive 95/46/EC (General Data Protection Regulation) (OJ L 119, 4.5.2016, p. 1);" (*8) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1).." Article 3 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 23 May 2020, except for the laws, regulations and administrative provisions necessary to comply with point 6 of Article 1 of this Directive, which shall be brought into force by 23 May 2021. They shall immediately inform the Commission thereof. When Member States adopt those measures, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 4 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 5 This Directive is addressed to the Member States. Done at Strasbourg, 18 April 2018. For the European Parliament The President A. TAJANI For the Council The President L. PAVLOVA (1) OJ C 288, 31.8.2017, p. 115. (2) Position of the European Parliament of 13 March 2018 (not yet published in the Official Journal) and decision of the Council of 12 April 2018. (3) Directive 2003/59/EC of the European Parliament and of the Council of 15 July 2003 on the initial qualification and periodic training of drivers of certain road vehicles for the carriage of goods or passengers, amending Council Regulation (EEC) No 3820/85 and Council Directive 91/439/EEC and repealing Council Directive 76/914/EEC (OJ L 226, 10.9.2003, p. 4). (4) Directive 2006/126/EC of the European Parliament and of the Council of 20 December 2006 on driving licences (OJ L 403, 30.12.2006, p. 18). (5) Regulation (EC) No 561/2006 of the European Parliament and of the Council of 15 March 2006 on the harmonisation of certain social legislation relating to road transport and amending Council Regulations (EEC) No 3821/85 and (EC) No 2135/98 and repealing Council Regulation (EEC) No 3820/85 (OJ L 102, 11.4.2006, p. 1). ANNEX The annexes to Directive 2003/59/EC are amended as follows: (1) Annex I is amended as follows: (a) Section 1 is amended as follows: (i) the second paragraph is replaced by the following: The minimum level of qualification shall be comparable at least to level 2 of the European Qualifications Framework as provided for in Annex II to Recommendation of the European Parliament and of the Council of 23 April 2008 (*1). (*1) Recommendation of the European Parliament and of the Council of 23 April 2008 on the establishment of the European Qualifications Framework for lifelong learning (OJ C 111, 6.5.2008, p. 1).;" (ii) point 1.2 is replaced by the following: 1.2. Objective: to know the technical characteristics and operation of the safety controls in order to control the vehicle, minimise wear and tear, and prevent disfunctioning: limits to the use of brakes and retarder, combined use of brakes and retarder, making better use of speed and gear ratio, making use of vehicle inertia, using ways of slowing down and braking on downhill stretches, action in the event of failure, use of electronic and mechanical devices such as Electronic Stability Program (ESP), Advanced Emergency Braking Systems (AEBS), Anti-Lock Braking System (ABS), traction control systems (TCS) and in vehicle monitoring systems (IVMS) and other, approved for use, driver assistance or automation devices.; (iii) point 1.3 is replaced by the following: 1.3. Objective: ability to optimise fuel consumption: optimisation of fuel consumption by applying know-how as regards points 1.1 and 1.2, importance of anticipating traffic flow, appropriate distance to other vehicles and use of the vehicle's momentum, steady speed, smooth driving style and appropriate tyre pressure, and familiarity with intelligent transport systems that improve driving efficiency and assist in route planning.; (iv) the following point is inserted before the heading Licences C, C + E, C1, C1 + E: 1.3a. Objective: ability to anticipate, assess and adapt to risks in traffic: to be aware of and adapt to different road, traffic and weather conditions, anticipate forthcoming events; to understand how to prepare and plan a journey during abnormal weather conditions; to be familiar with the use of related safety equipment and to understand when a journey has to be postponed or cancelled due to extreme weather conditions; to adapt to the risks of traffic, including dangerous behaviour in traffic or distracted driving (through the use of electronic devices, eating, drinking, etc.); to recognise and adapt to dangerous situations and to be able to cope with stress deriving therefrom, in particular related to size and weight of the vehicles and vulnerable road users, such as pedestrians, cyclists and powered two wheelers; to identify possible hazardous situations and properly interpret how these potentially hazardous situations may turn into situations where crashes can no longer be averted and selecting and implementing actions that increase the safety margins to such an extent that a crash can still be averted in case the potential hazards should occur.; (v) point 1.4 is replaced by the following: 1.4. Objective: ability to load the vehicle with due regard for safety rules and proper vehicle use: forces affecting vehicles in motion, use of gearbox ratios according to vehicle load and road profile, use of automatic transmission systems, calculation of payload of vehicle or assembly, calculation of total volume, load distribution, consequences of overloading the axle, vehicle stability and centre of gravity, types of packaging and pallets; main categories of goods needing securing, clamping and securing techniques, use of securing straps, checking of securing devices, use of handling equipment, placing and removal of tarpaulins.; (vi) point 1.5 is replaced by the following: 1.5. Objective: ability to ensure passenger comfort and safety: adjusting longitudinal and sideways movements, road sharing, position on the road, smooth breaking, overhang operation, using specific infrastructures (public areas, dedicated lanes), managing conflicts between safe driving and other roles as a driver, interacting with passengers, specificities of certain groups of passengers (disabled persons, children).; (vii) point 1.6 is replaced by the following: 1.6. Objective: ability to load the vehicle with due regard for safety rules and proper vehicle use: forces affecting vehicles in motion, use of gearbox-ratios according to vehicle load and road profile, use of automatic transmission systems, calculation of payload of vehicle or assembly, load distribution, consequences of overloading the axle, vehicle stability and centre of gravity.; (viii) point 2.1 is replaced by the following: 2.1. Objective: to know the social environment of road transport and the rules governing it: maximum working periods specific to the transport industry; principles, application and consequences of Regulations (EC) No 561/2006 (*2) and (EU) No 165/2014 (*3) of the European Parliament and of the Council; penalties for failure to use, improper use of and tampering with the tachograph; knowledge of the social environment of road transport: rights and duties of drivers as regards initial qualification and periodic training. (*2) Regulation (EC) No 561/2006 of the European Parliament and of the Council of 15 March 2006 on the harmonisation of certain social legislation relating to road transport and amending Council Regulations (EEC) No 3821/85 and (EC) No 2135/98 and repealing Council Regulation (EEC) No 3820/85 (OJ L 102, 11.4.2006, p. 1)." (*3) Regulation (EU) No 165/2014 of the European Parliament and of the Council of 4 February 2014 on tachographs in road transport, repealing Council Regulation (EEC) No 3821/85 on recording equipment in road transport and amending Regulation (EC) No 561/2006 of the European Parliament and of the Council on the harmonisation of certain social legislation relating to road transport (OJ L 60, 28.2.2014, p. 1).;" (ix) point 2.2 is replaced by the following: 2.2. Objective: to know the regulations governing the carriage of goods: transport operating licences, documents to be carried in the vehicle, bans on using certain roads, road-use fees, obligations under standard contracts for the carriage of goods, drafting of documents which form the transport contract, international transport permits, obligations under the Convention on the Contract for the International Carriage of Goods by Road, drafting of the international consignment note, crossing borders, freight forwarders, special documents accompanying goods.; (x) point 3.7 is replaced by the following: 3.7. Objective: to know the economic environment of road haulage and the organisation of the market: road transport in relation to other modes of transport (competition, shippers), different road transport activities (transport for hire or reward, own account, auxiliary transport activities), organisation of the main types of transport company and auxiliary transport activities, different transport specialisations (road tanker, controlled temperature, dangerous goods, animal transport, etc.), changes in the industry (diversification of services provided, rail-road, subcontracting, etc.).; (xi) point 3.8 is replaced by the following: 3.8. Objective: to know the economic environment of the carriage of passengers by road and the organisation of the market: carriage of passengers by road in relation to other modes of passenger transport (rail, private car), different activities involving the carriage of passengers by road, disability awareness, crossing borders (international transport), organisation of the main types of companies for the carriage of passengers by road.; (b) Section 2 is amended as follows: (i) point 2.1 is replaced by the following: 2.1. Option combining both course attendance and a test Initial qualification must include the teaching of all subjects in the list under section 1. The duration of this initial qualification must be 280 hours. Each trainee driver must drive for at least 20 hours individually in a vehicle of the category concerned which meets at least the requirements for test vehicles as set out in Directive 2006/126/EC. When driving individually, the trainee driver must be accompanied by an instructor, employed by an approved training centre. Each trainee driver may drive for a maximum of eight hours of the 20 hours of individual driving on special terrain or on a top-of-the-range simulator so as to assess training in rational driving based on safety regulations, in particular with regard to vehicle handling in different road conditions and the way they change with different atmospheric conditions, the time of day or night, and the ability to optimise fuel consumption. Member States may allow part of the training to be delivered by the approved training centre by means of ICT tools, such as e-learning, while ensuring that the high quality and the effectiveness of the training are maintained, and by selecting the subjects where ICT tools can most effectively be deployed. In particular Member States shall require reliable user identification and appropriate means of control. Member States may count specific training required under other Union legislation as part of the training. This includes, but is not restricted to, training required under Directive 2008/68/EC of the European Parliament and of the Council (*4) for the transport of dangerous goods, training on disability awareness under Regulation (EU) No 181/2011 of the European Parliament and of the Council (*5) and training on animal transport under Council Regulation (EC) No 1/2005 (*6). For the drivers referred to in Article 5(5) the length of the initial qualification must be 70 hours, including five hours of individual driving. At the end of that training, Member States' competent authorities or the entity designated by them shall give the driver a written or oral test. The test must include at least one question on each of the objectives in the list of subjects under section 1. (*4) Directive 2008/68/EC of the European Parliament and of the Council of 24 September 2008 on the inland transport of dangerous goods (OJ L 260, 30.9.2008, p. 13)." (*5) Regulation (EU) No 181/2011 of the European Parliament and of the Council of 16 February 2011 concerning the rights of passengers in bus and coach transport and amending Regulation (EC) No 2006/2004 (OJ L 55, 28.2.2011, p. 1)." (*6) Council Regulation (EC) No 1/2005 of 22 December 2004 on the protection of animals during transport and related operations and amending Directives 64/432/EEC and 93/119/EC and Regulation (EC) No 1255/97 (OJ L 3, 5.1.2005, p. 1).;" (ii) in point 2.2(b), the second subparagraph is replaced by the following: The vehicle used for the practical test must meet at least the requirements for test vehicles set out in Directive 2006/126/EC.; (c) Sections 3 and 4 are replaced by the following: Section 3: Accelerated initial qualification provided for in Article 3(2) Accelerated initial qualification must include the teaching of all subjects in the list in section 1. Its duration must be 140 hours. Each trainee driver must drive for at least 10 hours individually in a vehicle of the category concerned which meets at least the requirements for test vehicles set out in Directive 2006/126/EC. When driving individually, the trainee driver must be accompanied by an instructor, employed by an approved training centre. Each trainee driver may drive for a maximum of four hours of the 10 hours of individual driving on special terrain or on a top-of-the-range simulator so as to assess training in rational driving based on safety regulations, in particular with regard to vehicle handling in different road conditions and the way those road conditions change with different atmospheric conditions, the time of day or night, and the ability to optimise fuel consumption. The provisions of the fourth paragraph of point 2.1 shall also apply to the accelerated initial qualification. For the drivers referred to in Article 5(5), the length of the accelerated initial qualification must be 35 hours, including two-and-a-half hours of individual driving. At the end of that training, Member States' competent authorities or the entity designated by them shall give the driver a written or oral test. The test must include at least one question on each of the objectives in the list of subjects under section 1. Section 4: Compulsory periodic training provided for in point (b) of Article 3(1) Compulsory periodic training courses must be organised by an approved training centre. Their duration must be of 35 hours every five years, given in periods of at least seven hours, which may be split over two consecutive days. Whenever e-learning is used, the approved training centre shall ensure that the proper quality of the training is maintained, including by selecting the subjects where ICT tools can most effectively be deployed. In particular, Member States shall require reliable user identification and appropriate means of control. The maximum duration of the e-learning training shall not exceed 12 hours. At least one of the training course periods shall cover a road safety related subject. The content of the training shall take into account training needs specific to the transport operations carried out by the driver and relevant legal and technological developments and should, as far as possible, take into account specific training needs of the driver. A range of different subjects should be covered over the 35 hours, including repeat training where it is shown that the driver needs specific remedial training. Member States may consider counting the completed specific training as required under other Union legislation for up to one of the stipulated seven-hour periods. That includes, but is not restricted to, training required under Directive 2008/68/EC for the transport of dangerous goods, training on animal transport under Regulation (EC) No 1/2005, and, for the carriage of passengers, training on disability awareness under Regulation (EU) No 181/2011. However, Member States may decide that completed specific training as required under Directive 2008/68/EC for the transport of dangerous goods counts as two of the seven-hour periods, provided that this is the only other training that is taken into account in the periodic training.. (2) Annex II is amended as follows: (a) The title is replaced by the following: ARRANGEMENTS FOR THE EUROPEAN UNION MODEL FOR A DRIVER QUALIFICATION CARD; (b) Section 2 is amended as follows: (i) concerning side 1 of the driver qualification card:  in point (d), point (9) is replaced by the following: 9. the categories of vehicles for which the driver satisfies the initial qualification and periodic training requirements;;  in point (e), the first sentence is replaced by the following: the title European Union model  in the language or languages of the Member State issuing the card and the heading driver qualification card  in the other official languages of the Union, printed in blue so as to form the background to the card:; (ii) concerning side 2 of the driver qualification card, in point (a), points (9) and (10) are replaced by the following: 9. the categories of vehicles for which the driver satisfies the initial qualification and periodic training requirements; 10. the harmonised Union code, 95 , provided for in Annex I to Directive 2006/126/EC;; (c) Section 4 is amended as follows: (i) the heading is replaced by the following: EUROPEAN UNION MODEL FOR A DRIVER QUALIFICATION CARD; (ii) on side 2 of the model, under number 10, Community code is replaced by Union code; (d) The following section is added: 5. Transitional provisions Driver qualification cards issued before 23 May 2020 shall be valid until their date of expiry.. (3) The following Annex is added: ANNEX III CORRESPONDENCE TABLE FOR THE REFERENCES TO CERTAIN CATEGORIES OF DRIVING LICENCES Reference in this Directive Reference in Directive 2006/126/EC C + E CE C1 + E C1E D + E DE D1 + E D1E